Citation Nr: 0524168	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  03-36 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to 
September 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claim.

2.  The veteran's hypertension currently requires continuous 
medication for control and is manifested by diastolic blood 
pressure that is predominantly less than 100, and systolic 
blood pressure that is predominantly less than 160.


CONCLUSION OF LAW

The criteria for an increased rating for hypertension, 
currently evaluated as 10 percent disabling, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2005).  Among other things, 
the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's duty to 
notify claimants and their representatives of any information 
that is necessary to substantiate the claim for benefits.  
The VCAA also created 38 U.S.C.A. § 5103A, which codifies 
VA's duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004) (Pelegrini II).  The veteran filed his 
original claim for an increased rating in January 2002 and 
the RO's initial unfavorable decision was issued in June 
2002, after the enactment of the VCAA.  In Pelegrini II, the 
Court clarified that the claimant need only be provided VCAA 
notice and an appropriate amount of time to respond, followed 
by proper subsequent VA process.  See Pelegrini II at 120-
123; see also 38 C.F.R. § 20.1102 (2004) (harmless error); 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996).  In this case, after VCAA notice was 
provided in April 2004, the veteran's increased rating claim 
was readjudicated and a supplemental statement of the case 
was provided to the veteran in October 2004, such that he had 
the opportunity to respond to the RO's remedial VCAA notice 
prior to the appeal reaching the Board.

To comply with the aforementioned VCAA requirements, the 
following four requirements must be satisfied.  

First, the claimant must be informed of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The April 2004 letter informed the 
veteran that, to establish entitlement to an increased 
evaluation for his service-connected disability, the evidence 
must show that such condition has gotten worse.

Second, the claimant must be informed of the information and 
evidence the VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R.§ 3.159(b)(1) (2004).  The April 
2004 letter notified the veteran that VA was responsible for 
obtaining relevant records from any Federal agency, to 
include medical records from the military, VA hospitals, and 
the Social Security Administration.  Such letters also 
advised the veteran that VA would make reasonable efforts to 
obtain relevant records not held by a Federal agency, to 
include records from state or local governments, private 
doctors and hospitals, and current or former employers.  
 
Third, the claimant must be informed of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The April 2004 letter advised the veteran that he 
must provide enough identifying information about his records 
so VA can obtain them and to inform VA if there was any other 
evidence or information that he believed would support his 
claim.  He was also notified that it was his responsibility 
to ensure that VA receives all requested records that are not 
in the possession of a Federal department or agency.  

Finally, the claimant must be requested to provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The April 2004 letter requested that the 
veteran inform VA if there was any other evidence or 
information he believed would support his claim and to send 
VA any evidence in his possession that pertained to his 
claim. 

In short, the veteran has been informed of the information 
and evidence not of record that is needed, the information 
and evidence that the VA will seek to provide, and the 
information and evidence the veteran must provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The veteran has been informed of the information and evidence 
needed to substantiate his claim, and he has been made aware 
of how VA would assist him in obtaining evidence and 
information.  The veteran has not identified any additional, 
relevant evidence that has not been requested or obtained.  
He has also been afforded a VA examination in May 2002 for 
the purpose of adjudicating his increased rating claim.  For 
the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

Background

The veteran served on active duty from September 1990 to 
September 1994 in the United States Navy.

In a November 1994 rating decision, the North Little Rock, 
Arkansas, RO granted service connection for hypertension and 
assigned an initial evaluation of 10 percent pursuant to 
Diagnostic Code 7101, effective September 14, 1994.  In a 
November 1999 rating decision, the North Little Rock, 
Arkansas, RO denied an increased rating for such service-
connected disability.  

VA treatment records reflect that the veteran has a current 
diagnosis of hypertension.  In February 2002, the veteran had 
a blood pressure reading of 175/84 and in April 2002, it was 
158/95.

A May 2002 VA examination reflects that the veteran's claims 
file was reviewed and the examiner noted the February 2002 
and April 2002 blood pressure readings.  The examiner also 
indicated that the veteran was medication for his 
hypertension, to include Hydrochlorothiazide, Benazepril 
Hydrochlorothiazide, and Diltiazem.  Upon physical 
examination, the veteran had blood pressure readings of 
140/86, 136/84, and 136/80.  The diagnosis was hypertension 
essential, now fairly well controlled with medication.

VA treatment records show that in May 2002, the veteran's 
blood pressure was 161/89 and 148/84.  In August 2002, he had 
blood pressure readings of 148/92 and 140/90.  In January 
2003, the veteran's blood pressure was 145/75.  A record 
dated in July 2003 shows blood pressure readings of 146/80 
and 148/70.  In April 2004, the veteran's blood pressure was 
142/92 and in May 2004, it was 135/79.

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2004).  The basis of disability evaluation is the ability of 
the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2004).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2004).  Pyramiding, the evaluation of the 
same disability, or the same manifestation of a disability, 
under different diagnostic codes, is to be avoided when 
rating a veteran's service-connected disabilities.  38 C.F.R. 
§ 4.14 (2004).  It is possible for a veteran to have separate 
and distinct manifestations from the same injury which would 
permit rating under several diagnostic codes, however, the 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's service-connected hypertension.  The Board 
has found nothing in the historical record that would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  The Board is of the opinion 
that this case presents no evidentiary considerations that 
would warrant an exposition of remote clinical histories and 
findings pertaining to this disability beyond that which is 
set out herein below.  In an increased rating case the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran is service-connected for hypertension, evaluated 
as 10 percent disabling pursuant to 38 C.F.R. § 4.104, 
Diagnostic Code 7101.  He contends that his blood pressure is 
not well controlled with mediation and such had been changed 
four times within a year.  He also states that his blood 
pressure readings are averaging 158/95.  As such, the veteran 
contends that he is entitled to a rating in excess of 10 
percent for his service-connected hypertension.

Under Diagnostic Code 7101, hypertension is rated as 10 
percent disabling when diastolic blood pressure is 
predominantly 100 or more, or systolic pressure is 
predominantly 160 or more.  A 10 percent disability rating is 
the minimum evaluation for an individual that has a history 
of diastolic pressure of predominantly 100 or more who 
requires continuous medication for control.  Hypertension is 
rated as 20 percent disabling when diastolic blood pressure 
is predominantly 110 or more, or systolic pressure 
predominantly is 200 or more.  A 40 percent evaluation is 
warranted when diastolic blood pressure is predominantly 120 
or more, and a 60 percent evaluation is warranted when 
diastolic blood pressure is predominantly 130 or more.  38 
C.F.R. § 4.104, Diagnostic Code 7101 (2004).  Note (1) 
indicates that hypertension must be confirmed by readings 
taken two or more times on at least three different days.  
Id.

A review of the record reflects that the veteran's 
hypertension currently requires continuous medication for 
control and is manifested by diastolic blood pressure that is 
predominantly less than 100, and systolic blood pressure that 
is predominantly less than 160.  There is no evidence of any 
readings where the veteran's diastolic pressure is 110 or 
more, or, where his systolic pressure is 200 or more.  
Therefore, a rating in excess of 10 percent is not warranted 
under the criteria of Diagnostic Code 7101.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim for a rating in 
excess of 10 percent for service-connected hypertension.  
Therefore, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2004), as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, the Board finds no basis upon 
which to assign an evaluation in excess of 10 percent for 
hypertension.  A review of the record, to include the 
veteran's subjective complaints and the objective medical 
evidence, fails to reveal any additional functional 
impairment associated with the veteran's hypertension so as 
to warrant consideration of alternate rating codes.  

The Board has also considered whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2004).  The record does not reflect any 
post-service hospitalizations for hypertension or show that 
such is unusually manifested.  There is no evidence that the 
veteran's hypertension has rendered him unable to secure or 
follow a substantially gainful occupation.  As such, the 
medical evidence shows that any objective manifestations of 
the veteran's hypertension are exactly those contemplated by 
the schedular criteria.  Therefore, the Board has determined 
that referral of this case for extra-schedular consideration 
is not in order.


ORDER

An increased rating for hypertension, currently evaluated as 
10 percent disabling, is denied.



	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


